Citation Nr: 1429205	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

3.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970 and was awarded the Combat Infantryman Badge.  

This matter originally comes before the Board of Veterans' Appeals (Board) from June and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2012, the Veteran testified before the undersigned.  The hearing transcript is associated with the record.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The issues of service connection for erectile dysfunction and an increased rating for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with PTSD by a VA-contracted mental health professional.  The Veteran saw combat in Vietnam, corroborated by his Combat Infantryman Badge.  The Veteran's PTSD diagnosis was made based on his experiences in Vietnam, including combat.  


CONCLUSION OF LAW

The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for PTSD, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Here, the Veteran has been diagnosed with PTSD by Dr. T.Q., a psychologist and licensed clinical social worker working at the Danbury Vet Center as a VA contractor.  He based his diagnosis on the Veteran's combat and other experiences in Vietnam.  The Veteran's statements regarding combat are corroborated by his Combat Infantryman Badge.  

The Veteran was afforded a VA PTSD examination in November 2009 which diagnosed him with subclinical PTSD.  

Resolving reasonable doubt in favor of the Veteran, he has met the criteria for service connection for PTSD.  

As for any psychiatric disorder other than PTSD diagnosed during the current appeal period, VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Board must remand the claims for service connection for erectile dysfunction and an increased rating for diabetes for VA examinations.  

Here, the Veteran has stated that he has erectile dysfunction secondary to his service-connected diabetes mellitus.  Under the duty to assist, a VA examination is necessary to determine the etiology of the erectile dysfunction.

The Veteran's last examination for diabetes was in June 2010.  The passage of time and the Veteran's ongoing treatment may have rendered it inadequate to properly rate the Veteran's disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  On remand, the Veteran should be afforded a new VA examination to determine the severity of the diabetes.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After number 1 has been completed, the Veteran should be afforded VA examinations and opinions to address the severity, nature and etiology of his erectile dysfunction and diabetes mellitus.  The examiner must review the claims file including the electronic file and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction is related to his active service, or to any service-connected disability such as diabetes, taking into account and commenting on the Veteran's lay statements.  

The examiner must opine as to the severity and effects of the Veteran's diabetes, taking into account and commenting on the Veteran's lay statements.

The examiner should state whether the Veteran's diabetes mellitus requires the following:

(a) insulin, restricted diet, and regulation of activities; OR 

(b) insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; OR

(c) more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  If the examiner is unable to provide a rationale he or she should explain why.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


